                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

AARON KEITH BLATNER,                               )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 1:18CV186 HEA
                                                   )
CHARLES OCHS, et al.,                              )
                                                   )
               Defendants.                         )

                            OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon plaintiff Aaron Keith Blatner’s motion to appoint

counsel. The motion will be denied without prejudice.

       “A pro se litigant has no statutory or constitutional right to have counsel appointed in a

civil case.” Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). When determining whether

to appoint counsel for an indigent litigant, the Court considers factors such as the complexity of

the case, the ability of the pro se litigant to investigate the facts, the existence of conflicting

testimony, and the ability of the pro se litigant to present his claims. Id.

       After considering these factors, the Court finds that the appointment of counsel is not

warranted at this time. This case is neither factually nor legally complex. In addition, plaintiff

has demonstrated that he can adequately present his claims to the Court, and it does not appear

that his claims involve information unavailable to him. However, the Court recognizes that

circumstances may change. The Court will therefore deny the motion for the appointment of

counsel without prejudice, and will entertain future motions for the appointment of counsel, if

appropriate, as this case progresses.

       Accordingly,
      IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of counsel

(Docket No. 4) is DENIED without prejudice.

      Dated this 20th day of November, 2018.




                                                 HENRY EDWARD AUTREY
                                               UNITED STATES DISTRICT JUDGE




                                               2
